DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/15/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810460752.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka (PGPUB 20180024326).

Regarding claim 1, Teraoka discloses an optical imaging lens assembly, comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, which are sequentially arranged from an object side to an image side of the optical imaging lens assembly along an optical axis (L1-L6), 
wherein, the first lens has a positive refractive power (Table 5); 
the second lens has a negative refractive power (Table 5); 
the third lens has a negative refractive power (Table 5); 
the fourth lens has a refractive power (Table 5), and an image-side surface of the fourth lens is a convex surface (Table 1, 3 and Figs. 1 and 6); 
the fifth lens has a negative refractive power (Table 5), and an object-side surface of the fifth lens is a concave surface (Table 1, 3 and Figs. 1 and 6); and 
the sixth lens has a refractive power (Table 5), and an object-side surface of the sixth lens is a concave surface (Table 1, 3 and Figs. 1 and 6).
Teraoka does not disclose wherein -3 < f3/f < -1.5, where f3 is an effective focal length of the third lens and f is an effective focal length of the optical imaging lens assembly.
However, Teraoka teaches that f3 and f should satisfy -10.00 ≤ f3/f ≤ -2.00 ([0031]), which overlaps the claimed range.
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the f3 and/or f such that the expression above was satisfied motivated by improving aberration compensation.

Regarding claim 2, modified Teraoka discloses wherein TTL/f < 1, where f is the total effective focal length of the optical imaging lens assembly and TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of the optical imaging lens assembly (Table 5 where TTL = 5.38 and f = 5.827 giving 0.92).

Regarding claim 3, modified Teraoka discloses wherein an image-side surface of the second lens is a concave surface, and wherein -2 < f2/R4 < -1, where f2 is an effective focal length of the second lens and R4 is a radius of curvature of the image-side surface of the second lens (Tables 1 and 5 where f2 = -3.94 and R4 = 3.27 giving -1.2).

Regarding claim 4, modified Teraoka discloses wherein -1.5 < f/f5 < - 0.5, wherein f is the total effective focal length of the optical imaging lens assembly and f5 is an effective focal length of the fifth lens (Table 5 where f = 5.827 and f2 = -8.881 giving -0.66).

Regarding claim 5, modified Teraoka discloses wherein an object-side 33surface of the first lens is a convex surface, and wherein 1 < f1/R1 < 2, where f1is an effective focal length of the first lens and R1 is a radius of curvature of the object-side surface of the first lens (Tables 1 and 5 where f1 = 2.61 and R1 = 1.466 giving 1.78).

Regarding claim 6, modified Teraoka discloses wherein an image-side surface of the first lens is a convex surface, and wherein 0 < R8/R2 < 1, where R2 is a radius of curvature of the image-side surface of the first lens and R8 is a radius of curvature of the image-side surface of the fourth lens (Table 1 where R8 = -16.846 and R2 = -36.235 giving 0.46).

Regarding claim 7, modified Teraoka does not disclose wherein 4 < f12/CT1 < 5, where f12 is a combined focal length of the first lens and the second lens and CT1 is a center thickness of the first lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 4 < f12/CT1 < 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust f12 motivated by reducing image aberrations.

Regarding claim 8, modified Teraoka does not disclose wherein 1.5 < T56/T34 < 2.5, where T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis and T34 is a spaced interval between the third lens and the fourth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 1.5 < T56/T34 < 2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust T56/T34 motivated by reducing the size of the device.

Regarding claim 9, modified Teraoka discloses wherein an image-side surface of the sixth lens is a convex surface, and wherein 0 < R9/R12 < 1, where R9 is a radius of curvature of the object-side surface of the fifth lens and R12 is a radius of curvature of the image-side surface of the sixth lens (Table 1 where R9 = -2.87062 and R12 = -8.01817 giving 0.36).

Regarding claim 10, modified Teraoka does not explicitly disclose wherein 2 < ET5/CT5 < 3, where ET5 is an edge thickness at a maximum effective radius of the fifth lens and CT5 is a center thickness of the fifth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 2 < ET5/CT5 < 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust ET5/CT5 motivated by reducing the size of the device.

Regarding claim 11, modified Teraoka discloses wherein an image-side surface of the third lens is a concave surface, and wherein -1.8 < R6/R11 < -0.8, where R6 is a radius of curvature of the image-side surface of the third lens and R11 is a radius of curvature of the object-side surface of the 34sixth lens (Table 1 where R6 = 6.05 and R11 = -3.43 giving -1.76).

Regarding claim 12, modified Teraoka discloses wherein tan(HFOV) < 0.5, where HFOV is half of a maximal field-of-view of the optical imaging lens assembly (Table 5 where HFOV = 2ω/2 = 47.5/2 = 23.75 giving tan(23.75⁰) = 0.44).




Regarding claim 13, Teraoka discloses an optical imaging lens assembly, comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens, which are sequentially arranged from an object side to an image side of the optical imaging lens assembly along an optical axis (L1-L6), 
wherein, the first lens has a positive refractive power (Table 5); 
the second lens has a negative refractive power (Table 5); 
the third lens has a negative refractive power (Table 5); 
the fourth lens has a refractive power (Table 5), and an image-side surface of the fourth lens is a convex surface (Table 1, 3 and Figs. 1 and 6); 
the fifth lens has a negative refractive power (Table 5), and an object-side surface of the fifth lens is a concave surface (Table 1, 3 and Figs. 1 and 6); and 
the sixth lens has a refractive power (Table 5), and an object-side surface of the sixth lens is a concave surface (Table 1, 3 and Figs. 1 and 6).
Teraoka does not disclose wherein -7 < f3/f1 < -4, where f3 is an effective focal length of the third lens and f1 is an effective focal length of the first lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -7 < f3/f1 < -4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust f3/f1 motivated by improving image aberration correction.

Regarding claim 14, modified Teraoka does not disclose wherein 4 < f12/CT1 < 5, where f12 is a combined focal length of the first lens and the second lens and CT1 is a center thickness of the first lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 4 < f12/CT1 < 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust f12 motivated by reducing image aberrations.

Regarding claim 15, modified Teraoka does not disclose wherein 1.5 < T56/T34 < 2.5, where T56 is a spaced interval between the fifth lens and the sixth lens along the optical axis and T34 is a spaced interval between the third lens and the fourth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 1.5 < T56/T34 < 2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust T56/T34 motivated by reducing the size of the device.

Regarding claim 16, modified Teraoka discloses wherein an image-side surface of the sixth lens is a convex surface, and wherein 0 < R9/R12 < 1, where R9 is a radius of curvature of the object-side surface of the fifth lens and R12 is a radius of curvature of the image-side surface of the sixth lens (Table 1 where R9 = -2.87062 and R12 = -8.01817 giving 0.36).

Regarding claim 17, modified Teraoka discloses wherein 1.5 < CT6/CT4 < 2.5, where CT6 is a center thickness of the sixth lens along the optical axis and CT4 is a center thickness of the fourth lens along the optical axis (Table 1 where CT6 = 0.532 and CT4 = 0.271 giving 1.96).

Regarding claim 18, modified Teraoka does not explicitly disclose wherein 2 < ET5/CT5 < 3, where ET5 is an edge thickness at a maximum effective radius of the fifth lens and CT5 is a center thickness of the fifth lens along the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 2 < ET5/CT5 < 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). I this case, one of ordinary skill in the art would have sought to adjust ET5/CT5 motivated by reducing the size of the device.

Regarding claim 19, modified Teraoka discloses wherein -1.5 < f/f5 < - 0.5, wherein f is the total effective focal length of the optical imaging lens assembly and f5 is an effective focal length of the fifth lens (Table 5 where f = 5.827 and f2 = -8.881 giving -0.66).

Regarding claim 20, modified Teraoka discloses wherein tan(HFOV) < 0.5, where HFOV is half of a maximal field-of-view of the optical imaging lens assembly (Table 5 where HFOV = 2ω/2 = 47.5/2 = 23.75 giving tan(23.75⁰) = 0.44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872